Title: Enclosure P: [James Taylor’s Testimony on James Hunter], [26 December 1791]
From: Taylor, James
To: 


Norfolk Is.
James Hunter, of Portsmouth in Virginia, came personally before me, and made oath on the holy Evangelists, That he never considered the honorable Major General Greene, either directly or indirectly concerned or interested in a purchase of goods, made by John Banks in Charleston, on the proper account and benefit of the following persons only, viz: John Banks, Robert Forsyth, Ichabod Burnet, John Ferrie, Robert Patton, and said James Hunter; who further deposeth and saith, that he never heard, or ever understood, from either the abovementioned persons, either by letter or words, that General Greene was, any means concerned or interested in said purchase.

James Taylor.

